                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

  NORMA ANDUJAR-VALENTIN,
     Plaintiff,

  v.
                                                        CIVIL NO. 18-1811 (JAG-MDM)
  ASHFORD PRESBYTERIAN COMMUNITY
  HOSPITAL, ET AL.,
     Defendants.


                                             MINUTE
        On March 25, 2021, at 1:30PM, the Court held a Status Conference in the virtual chambers
of U.S. Magistrate Judge Marshal D. Morgan. The parties were represented by their respective
counsel, Rafael E. García-Rodón for plaintiffs, and Marta E. Vilá-Baez, José L. Delgado-Cadilla,
Juan M. Masini-Soler, Juan Antonio Pedrero-Lozada, José F. Cáceres-Cardona, Luis F. Montijo
and Igor Domínguez-Pérez for defendants.
        This matter was referred to the undersigned magistrate judge for the holding of a status
conference, and then, at the conclusion of discovery, a settlement conference. The status
conference was held back on October 5, 2020. The parties informed, however, that discovery has
not yet concluded and that until discovery is concluded, they will not be in a position to discuss
settlement. Accordingly, the settlement conference was called but could not be held.
        In the meantime, the plaintiff informed the Court that she has reached a partial settlement
with the following defendants: Dr. Muñoz-Rodríguez, Dr. Muñoz-Rodríguez’ conjugal
partnership, Hospital Pavia Santurce and all of their respective insurance companies.
        To be sure, this federal cause of action was filed by an aunt of the deceased based on
diversity jurisdiction. The deceased’s parents and sister, however, filed suit in the Puerto Rico
Court of First Instance because they do not enjoy diversity of citizenship. Notwithstanding there
being two separate cases, they both share the same discovery schedule. The parties also informed
that what remains of discovery are the depositions of plaintiff’s surgical expert, which is scheduled
for April 27, 2021, and the defendants’ three expert witnesses. The parties expect to conclude the
remaining depositions by May 20, 2021.
        The parties then agreed with the Court to continue the settlement conference for Tuesday,
July 6, 2021 at 9:30AM.
        IT IS SO ORDERED.
        In San Juan, Puerto Rico, this 25th day of March 2021.

Conference began at 1:31PM                    _____________________________
Conference ended at 1:47PM                    MARSHAL D. MORGAN
                                              United States Magistrate Judge
